Order filed November 6, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00898-CV
                                    ____________

                 CHARLES P. AND JENNIFER CURRY, Appellants

                                            V.

               HARRIS COUNTY APPRAISAL DISTRICT, Appellee


                        On Appeal from the 55th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2011-57215


                                       ORDER

       The notice of appeal in this case was filed September 24, 2012. To date, the filing
fee of $175.00 has not been paid. No evidence that appellants have established indigence
has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order.

       Appellants are ordered to pay the filing fee in the amount of $175.00 to the Clerk
of this court on or before November 21, 2012. See Tex. R. App. P. 5. If appellants fail to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                          PER CURIAM